— Appeal from a judgment of the Court of Claims for extra work done in connection with construction at the Brooklyn State Hospital. Judgment modified by increasing the recovery by the sum of *1065$2,047.81, with interest from August 20, 1935, and as so modified affirmed, with costs of this appeal to the claimant. The court reverses finding numbered 56 of the decision, and finds, in place thereof, claimant’s request to find numbered 72, as follows: “ That the fair and reasonable cost of furnishing temporary heat subsequent to December 1, 1933, was $2,047.81, no part of which has been paid claimant by the State;” and further finds that the claimant did furnish such temporary heat. Hill, P. J., Bliss and Heffernan, JJ., concur; Crapser, J., dissents as to the increase, and votes to affirm the judgment appealed from.